Jordan, Justice.
Appellee filed a habeas corpus petition seeking custody of her daughter from the appellant, who is the minor child’s paternal grandmother. After a hearing, the trial court issued findings of fact and conclusions of law holding that there was no evidence presented that the mother was unfit in any manner, or that she had abandoned her child or committed any other act that would have forfeited her rights as a mother. Permanent custody was awarded to the mother with the paternal *327grandmother receiving visitation privileges.
Submitted April 14, 1978
Decided May 16, 1978.
Guy B. Scott, Jr., Howard Tate Scott, for appellant.
Denny C. Galis, for appellee.
Appellant appeals this change in custody contending that the court erred in awarding custody of the child to appellee. After a review of the record, we find no abuse of discretion in the award. Morris v. Morris, 238 Ga. 291 (232 SE2d 561) (1977).

Judgment affirmed.


All the Justices concur.